UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7390



ELWALDO R. JAMES,

                                              Plaintiff - Appellant,

          versus


CITY OF ROCK HILL; ROCK HILL POLICE DEPART-
MENT; ROBERT M. STEWARTS, Detective Sergeant,
City of Rock Hill Police Department; CLIFTON
D. RUSSELL; CLYDE C. LONG; ROBERT M. STEWART,
Chief, State Law Enforcement Division; BETTY
JOE RHEA, Mayor, City of Rock Hill; JOE B.
LANFORD; JOHN DOES, 8-15, City Council of Rock
Hill; JANE DOES, 8-15, City Council of Rock
Hill; ROCK HILL CITY COUNCIL; JAMES THICKENS,
Detective Sergeant, City of Rock Hill Police
Department,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Charles E. Simons, Jr., Senior
District Judge. (CA-98-2890-2-6AJ)


Submitted:   February 24, 2000              Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Elwaldo R. James, Appellant Pro Se. Donna Seegars Givens, WOODS &
GIVENS, L.L.P., Lexington, South Carolina; Terry B. Millar, Rock
Hill, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elwaldo R. James appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint and on

his motion filed under Fed. R. Civ. P. 59(e).   We have reviewed the

record, the district court’s opinion accepting the magistrate

judge’s recommendation to deny § 1983 relief, and the court’s opin-

ion denying the Rule 59(e) motion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

James v. City of Rock Hill, No. CA-98-2890-2-6AJ (D.S.C. Aug. 24 &

Sept. 10, 1999).   We deny James’ motion to appoint counsel and dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                  2